Citation Nr: 1231137	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an eye disability, to include as due to herbicide exposure and/or service-connected disability.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was previously before the Board in February 2011 wherein the Board denied entitlement to service connection for an eye disability, entitlement to service connection for tinnitus, entitlement to service connection for a skin disability, and entitlement to service connection for bilateral lower extremity disability.  The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.  The appellant appealed the Board's February 2011 decision, to the extent it denied entitlement to service connection for an eye disability, to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2012, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate that part of the Board's decision that denied service connection for an eye disability, and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  The Joint Motion noted that the appellant did not contest the portions of the Board decision which denied service connection for tinnitus, a bilateral lower extremity disability, and a skin disability.  Thus, the February 2011 Board decision was final in regard to these issues and they are not before the Board.  

A February 2012 rating decision granted the appellant's claim for entitlement to service connection for depression.  As the appellant's claim was granted in full, it is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim.  In a VA Form 21-4142, Authorization and Consent to Release Information to the VA, received by the Board in July 2012, the appellant stated that he had eye examinations at the VA Medical Center in Louisville, Kentucky, in February and April 2012.  He stated that he was diagnosed with cataracts and he received new glasses.  As the records are relevant to the claim, the claim must be remanded to obtain the VA treatment records.

The appellant claims that he is entitled to service connection for an eye disability, as secondary to herbicide exposure and/or a service-connected disability.  The appellant is service-connected for PTSD with depression, diabetes mellitus, type II, and bilateral hearing loss.  The appellant specifically contends that he has blurred vision.  See April 2008 statement.  As noted in the April 2012 Joint Motion, a June 2008 PTSD examination report noted that the side effects of the medication, including Zoloft, Seroquel, Ativan, and Lunesta, used to treat his psychiatric conditions, included blurred vision.  May 2005 and June 2008 VA diabetes mellitus examination reports noted that the appellant had been taking such medication, although neither examiner addressed the impact of possible side effects of the medication.  The June 2008 VA diabetes mellitus examination also noted that the appellant had abnormal visual acuity on the left and right.  

Lay statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a lay person, the appellant is competent to report that he has blurred vision.  As blurred vision is a side effect of medication taken by the appellant for his service-connected disabilities, the Board finds that a VA examination is necessary to determine whether he has vision problems as a result of service or a service-connected disability.  

Finally, it does not appear that fully compliant Veterans Claims Assistance Act (VCAA) notice has been issued with respect to the appellant's claim.  VCAA notice provided to the appellant in March 2005 only addressed the matter of entitlement to service connection for an eye disability on a direct incurrence basis.  The VCAA addressed only the appellant's and VA's respective responsibilities in obtaining evidence in support of his claim.  The appellant should be provided corrective VCAA notice that apprises the appellant of what the evidence must show to support a claim for direct incurrence service connection as well as secondary service connection, the division of responsibility between him and VA in obtaining such evidence, and an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to service connection for an eye disability, to include as due to herbicide exposure and/or a service-connected disability, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  The appellant must be apprised of what the evidence must show to support a claim for direct incurrence service connection and secondary service connection, and the division of responsibility between him and VA in obtaining such evidence.  He should also be provided an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date, per Dingess.

2.  Obtain all of the appellant's VA treatment records, including records from February 2012 and April 2012 from the VA Medical Center in Louisville, Kentucky.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above and any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the following:

* Whether the appellant has an eye disability that is at least as likely as not (probability of 50 percent) related to service, to include exposure to herbicides.

* Whether the appellant has an eye disability that is at least as likely as not proximately due to, or chronically aggravated by, a service-connected disability, to include due to medication taken for PTSD, depression and/or diabetes mellitus, type II.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an eye disability, to include as due to herbicide exposure, and/or service-connected disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



